                                                        IT IS ORDERED

                                                       Date Entered on Docket: September 19, 2019




                                                        ________________________________
                                                        The Honorable David T. Thuma
                                                        United States Bankruptcy Judge
______________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

  IN RE:

         Natalie Nicole Rascon,

                Debtor.                      Case No. 19-10668-ta13


                          STIPULATED ORDER REGARDING
                     MOTION FOR RELIEF FROM AUTOMATIC STAY

         This matter comes before the Court on stipulation of Nationstar Mortgage LLC d/b/a Mr.

  Cooper, (“Secured Creditor”), and Natalie Nicole Rascon (“Debtor”). Upon approval by the

  Secured Creditor, the Debtor, and the Chapter 13 Trustee, and good cause appearing,

         IT IS THEREFORE ORDERED AS FOLLOWS:

         1.     This Stipulated Order affects the real property commonly known as: 3481 Stetson
  St SW, Los Lunas, NM 87031 (the “Subject Property”).
         2.     On or before September 15, 2019, Debtor shall submit a good faith payment in the
  amount of $1,444.70.




         NM-19-153856                                   1                            19-10668-ta13
                                                                        Order on Adequate Protection
  Case 19-10668-t13       Doc 37    Filed 09/19/19    Entered 09/19/19 15:59:40 Page 1 of 3
       3.      Commencing September 1, 2019, Debtor shall make regular monthly post-petition
payments under the Note and Deed of Trust to Secured Creditor, and continuing on the first day
of each month thereafter, under the terms of the Note and Deed of Trust.
       4.      Payments shall be made directly to Secured Creditor at Nationstar Mortgage LLC
d/b/a Mr. Cooper PO Box 619094 Dallas, TX 75261-9741, with reference to the last four digits
of the Loan Number 3386, or as otherwise directed.
       5.      Commencing on October 15, 2019, and continuing thereafter on the fifteenth day
of each month through and including March 15, 2020, Debtor shall make an additional monthly
payment of $481.56, until post-petition arrears in the sum of $4,334.06 are paid. Said sum
represents the post-petition delinquency itemized below:

       Post-petition payment at $1,101.02 each                               $3,303.06
       (6/1/2019 through 8/1/2019)

       Bankruptcy attorney fees and costs at:                                $1,031.00


       Total Delinquency in the amount of:                                   $4,334.06

       6.      Debtor shall timely perform all of their obligations under Secured Creditor’s loan
documents as they come due, including but not limited to the payment of real estate taxes,
maintaining insurance coverage, Chapter 13 Plan payments, and any and all senior liens.
       7.      In the event Debtor fails to timely perform any of the obligations set forth in this
stipulation, Secured Creditor shall notify Debtor and their counsel of the default in writing.
Debtor shall have ten (10) calendar days from the date of the written notification to cure the
default and to pay an additional $50.00 for attorneys’ fees for each occurrence. An additional
$150.00 will also be due if court certification of the default required.
       8.      If Debtor fails to timely cure the default, and default on the obligations set forth
herein on more than two (2) occasions, Secured Creditor may lodge a Declaration and Order
Terminating the Automatic Stay. The Order shall be entered without further hearing. The
automatic stay shall be immediately terminated and extinguished for all purposes as to Secured
Creditor and Secured Creditor may proceed with and hold a Trustee’s sale of the Subject
Property, pursuant to applicable state law, and without further Court Order or proceeding being
       NM-19-153856                                       2                             19-10668-ta13
                                                                           Order on Adequate Protection
Case 19-10668-t13        Doc 37      Filed 09/19/19     Entered 09/19/19 15:59:40 Page 2 of 3
necessary, and commence any action necessary to obtain complete possession of the Subject
Property, including unlawful detainer, if required.
       9.      Secured Creditor's Proof of Claim is due and owing and is allowed in full.

                                        ##END OF ORDER##

Prepared and submitted by:

/s/ Daniel Grunow
Daniel Grunow, Esq.
McCarthy & Holthus, LLP
Attorney for Secured Creditor
6501 Eagle Rock NE, Suite A-3
Albuquerque, NM 87113
(505) 219-4900

 /s/ Ronald E. Holmes (Approved Via Email)
Ronald E. Holmes, Esq.
Davis Miles McGuire Gardner, PLLC
320 Gold SW
Suite 1111
Albuquerque, NM 87102
t: 505-268-3999
f: 505-243-6448
rholmes@davismiles.com

 /s/ Tiffany M. Cornejo (Approved Via Email)
Tiffany M. Cornejo
625 Silver Avenue SW
Suite 350
Albuquerque, NM 87102
505-243-1335




       NM-19-153856                                    3                             19-10668-ta13
                                                                        Order on Adequate Protection
Case 19-10668-t13        Doc 37     Filed 09/19/19    Entered 09/19/19 15:59:40 Page 3 of 3
